On Concession of Error

PER CURIAM.
We reverse the trial court’s order denying the defendant’s Florida Rule of Criminal Procedure 3.860 motions for postcon-viction relief. We remand for further proceedings consistent with . rule 3.850(f)(2).
The state’s response to the motions in the trial court explained that because the motions lacked an oath and certification required by rules 3.850(e) and (n), dismissal without prejudice for the defendant to cure these defects would be appropriate pursuant to rule 3.850(f)(2).
The trial court entered an order adopting and incorporating the state’s response, but then added that it was denying the motions “on the merits without further hearing.” The order provided no explanation for the denial or for not following the state’s recommendation to follow rule 3.850(f)(2).
As the state concedes, the trial court should not have denied the facially insufficient motions “on the merits without further hearing.” We reverse the orders and remand for further proceedings consistent with rule 3.850(f)(2).

Reversed and remanded for further proceedings.

DAMOORGIAN, GERBER and CONNER, JJ., concur.